           Case 2:19-cv-01574-RFB-BNW Document 18 Filed 12/01/20 Page 1 of 2




1
                                   UNITED STATES DISTRICT COURT
2
                                          DISTRICT OF NEVADA
3

4
      WILLIAM CRAWFORD, JR.,                               Case No. 2:19-cv-01574-RFB-BNW
5
              Petitioner,
6                                                          ORDER GRANTING
              v.                                           MOTION FOR EXTENSION OF TIME
7                                                          (ECF NO. 17)
8     JERRY HOWELL, et al.,
9             Respondents.
10

11

12          In this habeas corpus action, the petitioner, William Crawford, Sr., represented by
13   appointed counsel, was due to file a second amended petition for writ of habeas corpus by October
14   29, 2020. See Order entered July 1, 2020 (ECF No. 15) (120 days to file second amended petition).
15          On October 29, 2020, Petitioner filed a motion for extension of time (ECF No. 17),
16   requesting a 90-day extension of time, to January 27, 2021, to file his second amended petition.
17   This would be the first extension of this deadline. Petitioner’s counsel states in the motion that the
18   extension of time because of his obligations in other cases. Respondents do not oppose the motion
19   for extension of time. The Court finds that the motion for extension of time is made in good faith
20   and not solely for the purpose of delay, and there is good cause for the extension of time. The
21   Court will grant this motion for extension of time.
22          However, in light of the amount of time that Crawford will have had to file the second
23   amended petition—more than a year from appointment of counsel—the Court will not look
24   favorably upon any motion to further extend this deadline.
25          IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time (ECF
26   No. 17) is GRANTED. Petitioner will have until and including January 27, 2021, to file his
27   second amended petition for writ of habeas corpus.
28
                                                       1
           Case 2:19-cv-01574-RFB-BNW Document 18 Filed 12/01/20 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered July 1, 2020 (ECF No. 15) will remain in effect.

3

4
            DATED THIS 1st day of December, 2020.
5

6

7                                                 RICHARD F. BOULWARE, II,
                                                  UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
